Citation Nr: 0302347	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  99-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R . Pagano, Counsel




INTRODUCTION

The veteran had active military service from May 1964 to July 
1967. 

This matter arises from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In October 2000, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on December 16, 2002 for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's application for service connection for 
peripheral vascular disease was first received by VA on June 
15, 1998.

3.  Peripheral vascular disease did not have its onset during 
the veteran's military service or within one year following 
his discharge therefrom, and is not attributable to a legally 
recognizable incident of such service.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in, or 
aggravated by, active military service, and cannot be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1103, 1110, 1111, 1112, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty 


to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a) (codified at 
38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was issued a statement of the case, as well as supplemental 
statements of the case, that informed him of the evidence 
used in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, in the Board's 
October 19, 2000 remand, the veteran was advised of the type 
of evidence necessary to raise a claim of entitlement under 
the theory of equitable tolling.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He also was given an opportunity to submit additional 
evidence in support of his claim.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issue on 
appeal has been obtained.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise the claimant 
as to the division or responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view of 
the relatively narrow questions of law and fact on which this 
matter turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.  

II.  Service Connection for Peripheral Vascular Disease

The veteran contends that he is entitled to service 
connection for peripheral vascular disease.  He asserts that 
he began using tobacco products during military service, that 
he became dependent upon nicotine as a result, and that the 
use of tobacco ultimately led to the development of the 
disability at issue.  He further asserts that his claim for 
service connection for peripheral vascular disease based upon 
his development of nicotine addiction during military service 
was timely filed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection also may be granted for peripheral vascular 
disease if it becomes 


manifest to a degree of 10 percent or more within one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted based upon 
continuity and chronicity of symptomatology as set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition in service, and that the condition 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection may still be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

Alternatively, service connection may be granted for 
disability resulting from nicotine addiction that developed 
during military service if a claim for such benefit is 
received prior to June 9, 1998.  See Internal Revenue Service 
Restructuring and Reform Act of 1998, Public Law No. 105-206, 
112 Stat. 685 (July 22, 1998) (codified at 38 U.S.C.A. § 1103 
(West 1991 & Supp. 2002)).  Section 9014 of this Act amended 
Section 8202 of the Transportation Equity Act for the 21st 
Century, Public Law No. 105-178, 112 Stat. 107 (June 1998) 
(codified in pertinent part at 38 U.S.C.A. § 1110 (West Supp. 
2002)).  Section 9014 established a prohibition against a 
grant of service connection for a post service disability on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during the veteran's 
military service.  This provision became effective for all 
claims filed after June 9, 1998.  

The facts in this case are as follows.  The veteran's service 
medical records are negative for any complaints or diagnoses 
referable to peripheral vascular disease.  Nor is there any 
indication that such disease process developed within one 
year following the veteran's discharge from military service.  
The first evidence of the 


presence of peripheral vascular disease is contained in the 
reports of the veteran's VA medical treatment beginning in 
January 1998.  These indicate that the veteran was admitted 
to a VA hospital on January 30, 1998 with right foot 
tenderness, redness, and pain following removal of his right 
big toenail.  The redness spread from the big toe to other 
areas after the nail removal at which point the veteran was 
prescribed antibiotics.  However, in February 1998, it became 
necessary to amputate the right big toe because it had become 
gangrenous.  The veteran appeared to be recovering from that 
procedure; however, an arteriogram showed bilateral popliteal 
aneurysms.  He then underwent a bypass popliteal-to-popliteal 
graft done around the aneurysm in his right leg to improve 
the circulation in his right foot.  Unfortunately, 
progressive vascular insufficiency developed, and it became 
necessary to amputate the veteran's right leg below the knee.

During the veteran's VA hospitalization in May 1998, the 
records of the veterans benefits counselor assigned to that 
medical facility indicate that an initial attempt was made to 
contact the veteran on May 20th.  The veteran acknowledges 
that he returned from physical therapy while hospitalized 
only to find a card from the veterans benefits counselor with 
a note on the back asking that the veteran contact him.  The 
note also indicated that if the veterans benefits counselor 
did not hear from him, that an attempt would be made to 
recontact the veteran.

The veteran then submitted an application on June 15, 1998 
for service 
connection for peripheral vascular disease "as a result of 
smoking which started during...military service."  

Records of the veteran's private and VA medical treatment 
since 1999 indicate that he now suffers from severe total 
body vascular disease that has required amputation of his leg 
and coronary artery bypass grafting, that he will face this 
problem for the rest of his life, and that most notably among 
his risk factors is his continued smoking.  

The veteran has not indicated, nor does the record otherwise 
reflect, the development of peripheral vascular disease 
either during the veteran's military service or to a 
compensable degree within one year following his discharge 
therefrom.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Nor is there any indication that continuity 
of symptomatology associated with this disability has existed 
since that time.  Instead, the first clinical evidence of the 
existence of this disability is dated more than 30 years 
following the veteran's discharge from service.  As such, the 
provisions of 38 C.F.R. § 3.303 are not for application.  The 
veteran appears to concede that this disability does not 
warrant a grant of direct or presumptive service connection 
based upon the foregoing provisions.

However, he asserts, and the Board will assume without 
deciding for the purposes of this disposition, that the 
disability at issue is largely attributable to the veteran's 
long history of smoking tobacco products.  He acknowledges 
that he did not submit his application for service connection 
by June 9, 1998, but contends that the doctrine of equitable 
tolling is for application.  In support, he contends that in 
May 1998, the veterans benefits counselor at the VA medical 
center was remiss in not informing the veteran of his right 
to file a claim based upon his use of tobacco or, 
alternatively, to inform the veteran that statutory changes 
were to be implemented on June 9, 1998 that would preclude 
such a claim based upon nicotine addiction.  

The doctrine of equitable tolling is a common law doctrine 
and not within the purview of the Board's statutory authority 
to decide cases based on "applicable provisions of law and 
regulation."  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002).  In June 1995, the Office of General Counsel of VA 
issued a Precedent Opinion that discussed 38 U.S.C.A. § 7722.  
38 U.S.C.A. § 7722 concerns outreach services that are to be 
provided by the Secretary of Veterans Affairs.  The Precedent 
Opinion provided that, "the express grant of equitable 
authority to the Secretary in 38 U.S.C.A. § 503(a) (1991) 
strongly suggests that VA does not have authority, other than 
as provided in that provision, to make awards contrary to 
statutory requirements based upon equitable principles."  
VAOPGCPREC 17-95 (June 21, 1995).  The opinion noted, 
however, that, "case law indicates that the available 
equitable remedies for violations of 38 U.S.C.A. § 7722 are 
generally limited to equitable tolling of specific time 
periods and do not include awards based upon equitable 
estoppel..."  The Precedent Opinion does not suggest that the 
Board has the authority to apply the doctrine of equitable 
tolling.  Furthermore, the Board is unaware of any authority 
for it to grant a remedy in equity, including the "equitable 
tolling" of a statutory deadline for filing a claim for the 
benefit at issue.

In Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
applied the doctrine of equitable tolling, stating that such 
an application was to be used "only in extraordinary and 
carefully circumscribed circumstances."  (Citing Elsevier v. 
Derwinski, 1 Vet. App. 150, 154 (1991) (quoting Mondy v. 
Secretary of the Army, 845 F. 2d 1051, 1057 (D.C. Cir. 
1998)).  In Smith, the Court noted that one such instance is 
where the veteran, despite all "due diligence" is unable to 
obtain vital information bearing on the existence of his 
claim.  

More recently, the United States Court of Appeals for the 
Federal Circuit held in Santana-Venegas v. Principi, No. 99-
7193 (Fed. Cir. Dec. 17, 2002) that:

Equitable tolling is generally available in 
two types of situations: (1) 'where the 
claimant has actively pursued his judicial 
remedies by filing a defective pleading 
during the statutory period,' or (2) 'where 
the complainant has been induced or tricked 
by his adversary's misconduct into allowing 
the filing deadline to pass.'  Jaquay v. 
Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 
2002) (en banc) (quoting Irwin v. Dep't of 
Veterans Affairs, 498 U.S. 89, 96 (1990) 
(footnotes omitted)); see also Young v. 
United States, 535 U.S. 43, __, 122 S. Ct. 
1036, 1040 (2002) ('It is hornbook law that 
limitations periods are customarily subject 
to equitable tolling unless tolling would be 
inconsistent with the text of the relevant 
statute.' (internal quotations and citations 
omitted)).  The Irwin Court noted, however, 
that courts are 'less forgiving in receiving 
late filings where the claimant failed to 
exercise due diligence in preserving his 
legal rights,' or where there is 'a garden 
variety claim of excusable neglect.'  Irwin, 
498 U.S. at 96 (internal citations omitted).

The Board finds that the precedential decisions of the Court 
do not confer upon VA a general authority to grant equitable 
relief in contravention of statutory and regulatory 
authority.  See Federal Trade Commission v. Raladam Co., 283 
U.S. 643, 649 (1991) (the Court cannot invest administrative 
official with powers beyond those conferred by Congress).  As 
such, claims for equitable relief may be resolved, when 
properly presented, only by a court of law or by the 
Secretary of Veterans Affairs pursuant to his authority as 
granted by 38 U.S.C.A. § 503.  See Darrow v. Derwinski, 2 
Vet. App. 303, 304-05 (1992) (distinguishing "the Secretary's 
authority to grant relief based upon principles of equity 
from his authority to award benefits based upon statutory 
entitlement").  See also VAOPGCPREC 17-95. 

As a consequence, the Board lacks the authority to grant the 
equitable relief requested by the appellant.  The Board is 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the Precedent Opinions of 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. 
§ 7104(c).  Because the veteran has failed to state a claim 
in this regard for which relief can be granted by the Board, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

Even assuming equitable tolling is available here, there is 
no claim or evidence that the veteran actually filed a 
defective pleading during the statutory period prior to the 
change in the law.  The record shows without dispute that no 
claim was filed prior to the change in the law.  Although the 
appellant has made the argument that physical impairment 
prevented him from seeking the assistance of the veterans 
benefits counselor at the VA hospital regarding his potential 
eligibility for VA benefits, the record demonstrates that his 
room was visited by the benefits counselor while he was away 
for physical therapy.  This does not support the conclusion 
that he was barred from filing a claim by his disabilities.  
There is no evidence in the record indicating that the 
veterans benefits counselor was aware of the significance of 
pending legislation as it pertained to the veteran's claim, 
and that with this knowledge the veterans benefits counselor 
induced or tricked the veteran into missing the filing date.   
Thus, there is no basis under either prong of equitable 
tolling for favorable action, even assuming equitable tolling 
is available.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor regarding a grant of service 
connection pursuant to 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309 is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provisions only applies where there is 
an approximate balance of positive and negative evidence).  
Moreover, because the Board lacks jurisdiction by virtue of 
the provisions of 38 U.S.C.A. § 1103 regarding the veteran's 
claim of entitlement to service connection for the disability 
at issue based upon his use of tobacco products since 
military service, the doctrine of reasonable doubt is not for 
application with regard to that aspect of his appeal.


ORDER

Service connection for peripheral vascular disease is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

